Eastman v. Company, 44 N.H. 143, on which the plaintiff seems to rely, is not in point; for that was case and the plaintiff was the owner of the land to which the right was appurtenant, both when the defendants attempted to take it and when the action was begun.
In an action of case, the plaintiff may contest the validity of the taking (Littleton v. Company, 73 N.H. 11); but in a proceeding of this kind he admits the validity of the taking. Wright v. Company, ante, 3. Consequently, if the plaintiff can recover anything in this action, it must be the value of the right at the time it was taken (Chapman v. Company,67 N.H. 180); but he cannot recover the value of that, for it never belonged to him. Hodgman v. Concord, 69 N.H. 349.
Case discharged.
All concurred.